MEMORANDUM **
This is a petition for review of a Board of Immigration Appeals’ (“BIA”) decision denying a motion to reopen to permit the petitioner to apply for protection under the Convention Against Torture (“CAT”).
The Board of Immigration Appeals (“BIA”) did not abuse its discretion in denying petitioner’s motion to reopen filed more than 15 months after the BIA’s final order because the motion to reopen was untimely and did not meet any of the regulatory exceptions. See 8 C.F.R. § 1003.2(c)(2), (3); Rodriguez-Lariz v. INS, 282 F.3d 1218, 1222 (9th Cir.2002) (the BIA’s denial of a motion to reopen is reviewed for abuse of discretion). Moreover, the BIA did not abuse its discretion in denying the motion to reopen because petitioner failed to demonstrate a prima facie case that she, in particular, would more likely than not be tortured if removed to Mexico. See Kamalthas v. INS, 251 F.3d 1279,1281 (9th Cir.2001).
Respondent’s motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). Accordingly, this petition for review is denied.
All other pending motions are denied as moot. To the extent petitioner seeks reinstatement of voluntary departure, this court lacks jurisdiction to grant that request. See Garcia v. Ashcroft, 368 F.3d 1157 (9th Cir.2004). The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.